      Case 3:18-cr-04051-MMA Document 139 Filed 04/21/20 PageID.387 Page 1 of 4


1
2
3
4
5
6
7                           UNITED STATES DISTRICT COURT
8                         SOUTHERN DISTRICT OF CALIFORNIA
9
10   UNITED STATES OF AMERICA,                           Case No. 18cr4051-MMA-3
11                                      Plaintiff,
                                                         ORDER DENYING DEFENDANT’S
12   v.                                                  EMERGENCY MOTION FOR
                                                         REDUCTION IN SENTENCE
13
                                                         PURSUANT TO 18 U.S.C. §
14   JURENTH JAIR MORENO (3),                            3582(c)(1)(A)
15                                    Defendant.
                                                         [Doc. No. 138]
16
17
18
19         On December 11, 2018, Defendant Jurenth Jair Moreno pleaded guilty to three
20   counts in a multi-count Indictment charging him with conspiracy and alien smuggling, in
21   violation of Title 8, United States Code, section 1324(a)(2)(B)(ii), and Title 18, section
22   371. See Doc. No. 94. On May 13, 2019, the Court entered a judgment committing
23   Defendant to the custody of the Federal Bureau of Prisons for a total term of 22 months.
24   See Doc. No. 130. Defendant is currently serving his custodial term at the Federal
25   Correctional Institution (“FCI”) in Mendota, California. See Federal Bureau of Prisons
26   Inmate Locator, available at https://www.bop.gov/inmateloc/ (last accessed 4/21/2020).
27   According to the Bureau of Prisons, his current anticipated release date is November 30,
28   2020. See id.

                                                     1
                                                                                    18cr4051-MMA-3
         Case 3:18-cr-04051-MMA Document 139 Filed 04/21/20 PageID.388 Page 2 of 4


1             Defendant, proceeding pro se, has filed an emergency motion seeking a reduction
2    of his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act,
3    due to the ongoing coronavirus outbreak. See Doc. No. 138. For the reasons set forth
4    below, the Court DENIES Defendant’s motion. 1
5                                                   DISCUSSION
6             Defendant moves for a reduction in his sentence due to the spread of the novel
7    coronavirus, COVID-19, throughout the federal prison system. Defendant argues that the
8    outbreak of the virus constitutes “extraordinary and compelling reasons” justifying a
9    reduced sentence and corresponding release from custody. In support of his request,
10   Defendant has submitted a lengthy form-like motion, which details the spread of the virus
11   and the unique risks faced by incarcerated individuals, to which he appends an Inmate
12   Request to Staff for release to home confinement, dated April 4, 2020, and a copy of a
13   handwritten release plan. See Doc. No. 138 at 30-32; 2 Def. Mot., Ex. 1.
14            1. Relevant Law
15            Congress has authorized courts to reduce a sentence under the criteria found in
16   Title 18, section 3582(c)(1)(A). A sentencing court may grant a request for a reduction in
17   sentence where “extraordinary and compelling reasons warrant such a reduction” and the
18   “reduction is consistent with applicable policy statements issued by the Sentencing
19   Commission . . .” 18 U.S.C. § 3582(c)(1)(A).
20            Pursuant to the statute’s original terms, only the Director of the Bureau of Prisons
21   was authorized to file a motion for reduction in sentence pursuant to section
22   3582(c)(1)(A). The First Step Act went into effect on December 21, 2018. See First Step
23   Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. Section 603(b) of the First Step Act
24   modified section 3582(c)(1)(A), which now provides that a court may modify a sentence
25
26
27   1
         The Court finds this matter suitable for determination without a response from the government.
28   2
         Citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.

                                                          2
                                                                                               18cr4051-MMA-3
         Case 3:18-cr-04051-MMA Document 139 Filed 04/21/20 PageID.389 Page 3 of 4


1    upon a motion of the Director, “or upon motion of the defendant after [he] has fully
2    exhausted all administrative rights to appeal a failure of the [Director] to bring a motion
3    on [his] behalf or the lapse of 30 days from the receipt of such a request by the warden of
4    the defendant’s facility . . ..” 18 U.S.C. § 3582(c)(1)(A).
5            2. Analysis
6            As a threshold matter, the Court finds that Defendant has failed to exhaust his
7    administrative remedies. Defendant submitted his request for early compassionate
8    release to the staff at Taft Correctional Institute (“TCI”) on April 4, 2020 and filed the
9    instant motion on April 10, 2020. Defendant concedes that he has not fully exhausted his
10   administrative remedies but cites the urgency of the situation, as well as an April 6, 2020
11   memorandum from the TCI grievance coordinator indicating that inmates would be
12   required to resubmit their requests for release upon their transfer to other facilities. 3
13   Defendant urges the Court to accept the memorandum as a sufficient response to his
14   request and find that he has exhausted his administrative remedies, or in the alternative,
15   waive the exhaustion requirement.
16           It is not yet settled whether section 3582(c)(1)(A)’s exhaustion requirement is
17   jurisdictional or merely a claims-processing rule. See Henderson v. Shinseki, 562 U.S.
18   428, 435 (2011) (stressing distinction between jurisdictional prescriptions and non-
19   jurisdictional claim-processing rules, which “seek to promote the orderly progress of
20   litigation by requiring that the parties take certain procedural steps at certain specified
21   times”). However, the distinction matters not to the disposition of this motion. If
22   Defendant’s failure to fully exhaust his administrative remedies strips the Court of
23   jurisdiction, that clearly ends the matter. If the exhaustion requirement is not
24   jurisdictional, it is a mandatory claims-processing rule “foreclosing judicial discretion” to
25
26
27   3
      As another district court in California recently noted, “TCI is closing forthwith, and [Defendant] is one
     of hundreds of inmates in that facility being transferred to other BOP facilities.” United States v. Reid,
28   No. 17-CR-00175-CRB-1, 2020 WL 1904598, at *1 (N.D. Cal. Apr. 18, 2020).

                                                         3
                                                                                               18cr4051-MMA-3
      Case 3:18-cr-04051-MMA Document 139 Filed 04/21/20 PageID.390 Page 4 of 4


1    create an exception not otherwise found in the statutory text. Ross v. Blake, 136 S. Ct.
2    1850, 1857 (2016). In either case, this Court currently lacks the authority or discretion to
3    reduce Defendant’s sentence pursuant to section 3582(c)(1)(A).
4                                           CONCLUSION
5          Based on the foregoing, the Court DENIES Defendant’s emergency motion to
6    reduce his sentence without prejudice to renewing his motion after fully exhausting his
7    administrative remedies.
8          IT IS SO ORDERED.
9    DATE: April 21, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  4
                                                                                   18cr4051-MMA-3
